808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edwin BRANNER, Plaintiff-Appellant,v.G.P. DODSON, Supervisor, Defendant-Appellee.
No. 86-6733.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 24, 1986.Decided Dec. 31, 1986.

Before RUSSELL, HALL and WILKINSON, Circuit Judges.
James Edwin Branner, pro se.
Eric Karl Gould Fiske, Office of the Attorney General, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appointment of counsel, and affirm the judgment below on the reasoning of the district court.  Branner v. Dodson, C/A No. 86-41(H) (E.D.Va., Aug. 13, 1986).


2
AFFIRMED.